Title: From James Madison to John Nicholas, 30 May 1816
From: Madison, James
To: Nicholas, John



Dr. Sir 
Washington May 30. 1816

Having been detained longer than I expected, your favor of the 20th. found me at this place; from which however I am preparing to set out forthwith.
I have so much confidence in the friendliness of your views, that I always feel indebted for your communications; & I understand so imperfectly the interior politics of N. Y. that I cannot be indisposed to accept your explanations of them, when it becomes a public duty to pay attention to them. I am bound however in the present case to say, that whatever may be the character or standing of Mr. S. the recommendations of him were not only in an extent, but from ‘quarters also which it would seem you are not aware of, and that if made acquainted with the latter you would be satisfied that the object of some at least among the most respectable of them, could not be either to bring odium on the Executive, or to favor its adversaries. In truth the recommendations conveyed to the Post Master General very strong appearances that the appt. of Mr S. would be more agreeable to the State at large, and to Albany in particular, than any one of his competitors.
I make these remarks, without derogating from the tenor of my former letter, as due to Mr. Meigs with whom the appt. lies; and who, I am persuaded, was grossly misunderstood if he said any thing at all that could give rise to the report to which you allude.  Nothing is less to be relied on than statements of conversations, especially when the conversations may be meant on one side rather to parry than to explain; and the statements are made on the other, under the influence of personal or party feelings.  Nor is any thing more common than for measures taken on the fairest grounds, to be perverted sometimes with a view to discredit the authors of them; sometimes to answer sinister purposes of those in whose favor they are taken.  Accept &c &c.
